Examiner’s Statement of Reasons for Allowance


Claims 1-17 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the 
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (consolidating multiple funds sources to effect a withdrawal).  The instant invention applies this abstract idea in the setting of crypto-currency.  However, the claims require a non-custodial cryptocurrency platform that uses an extended public key (received from a client device) to generate a consolidation address. The platform sends an unsigned destination transaction (that identifies the generated consolidation address as input) to a signing enclave (included in the client device) that includes the private key needed to generate a signature for the unsigned destination transaction. The platform also receives a signature for the unsigned destination transaction from the signing enclave. In this manner, the non-custodial cryptocurrency platform can create a new address for a destination transaction (and the signing enclave can generate a signature for the new address) without requiring access to the private key. This specific process enables a non-custodial cryptocurrency platform to generate an unsigned transaction (that includes an address generated by the platform) that can be signed at a signing enclave, which is an improvement to the functioning of a non-custodial cryptocurrency platform.  Thus, the claims overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696